Citation Nr: 1308078	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from March 27, 1977, to August 26, 1977, and from July 1978 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, wherein the Veteran's previously denied claim for service connection for PTSD was "reopened" and denied on the merits.

The instant matter was previously before the Board in September 2011 at which time the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for PTSD had been submitted.  The Board remanded the underlying issue of service connection for PTSD for further development.  The Board also determined that the evidence of record raised the issue of service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects).  The Board thus directed the agency of original jurisdiction (AOJ) to consider on remand whether the Veteran was entitled to service connection for any diagnosed acquired psychiatric disability, to include PTSD.  After the requested development was completed, the Veteran's claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD were re-adjudicated on the merits via an October 2012 supplemental statement of the case (SSOC).  The case was returned to the Board the same month.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.

After the case was returned to the Board, the Veteran submitted additional evidence consisting of private medical records.  This evidence was not accompanied by waiver of initial consideration by the AOJ.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in seeking service connection for PTSD, the Veteran has related his in-service stressor as being wrongfully arrested and accused of the crimes of wrongful possession of cocaine with the intent to distribute and adultery in September 1983 while serving at Fort Richardson, Alaska.  The Veteran asserts that, as a result of the arrest, he spent seven days in the stockade before being cleared of the wrongful possession charge and released, during which time he was subjected to humiliation and physical and verbal abuse to the point that he feared for his life.  The Veteran has reported being depressed since the 1983 incident and has indicated experiencing a variety of symptoms, to include difficulty sleeping, intrusive thoughts of his trauma experiences, hypervigilance, distressing dreams, elevated startle response, avoidance of places of conversations that remind him of the trauma, feeling of estrangement from others, poor concentration, decreased interest in enjoyable things he use to enjoy doing, and irritability.  

A review of the Veteran's service treatment records (STRs) shows that in November 1985, he was referred by his unit to Community Mental Health Activity.  In December 1985, it was noted that the Veteran's case record at Community Mental Health Activity had been closed on account of the fact that rehabilitation efforts were unsuccessful.  Both records state:  "For further information contact Community Mental Health Activity."  In May 2003, the AOJ requested that the National Personnel Records Center (NPRC) conduct a search for any clinical records pertaining to the Veteran from the Community Mental Health Activity at Fort Richardson, Alaska, for the period from January 1, 1984, to March 31, 1984.  The NPRC responded in August 2003, stating that a search for records for 1984 was conducted but no records were located.  

In the instant case, the Veteran's STRs clearly indicate that the Veteran was seen in Community Mental Health Activity in November and December 1985.  Thus, as the request to the NPRC for records pertaining to the Veteran from Community Mental Health Activity at Fort Richardson erroneously stated that the Veteran had been treated in 1984, there remain potentially outstanding relevant records related to the Veteran's mental health treatment in service.  

Regarding the Veteran's alleged in-service PTSD stressor, the evidence of record reflects that in September 1983, the Veteran was apprehended and charged with wrongful possession of cocaine with the intent to distribute, which charge was thereafter deleted as the substance recovered from the Veteran was ultimately determined not to be cocaine.  The service personnel records associated with the claims folder contain no reference to the Veteran having been confined to the stockade at any point during service.  Notably, however, the Veteran's complete personnel file has not been obtained.  As the Veteran's alleged stressor is based, in part, upon experiences he had while confined to the stockade after the September 1983 incident, the Board finds that on remand, efforts must be undertaken to verify whether the Veteran was indeed confined to the stockade as a result of the September 1983 arrest.  See 38 C.F.R. § 3.304(f) (2012) (service connection for PTSD requires, among other things, credible supporting evidence that the claimed in-service stressor occurred).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must contact the appropriate medical facility, to include Community Mental Health Activity, at Fort Richardson, Alaska, for any mental health treatment records for the Veteran.  The contacted facility must respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

2.  The AOJ must attempt to verify whether the Veteran was confined to the stockade for a period of time following his September 1983.  As part of that process, the AOJ should obtain a copy of the Veteran's complete service personnel file and associate it with the Veteran's claims folder.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  After completing the above development, if additional evidence is received, the claims file should be referred to the August 2012 VA examiner to provide an addendum to the opinion.  

The examiner is requested to opine whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD or whether other psychiatric disability present had its clinical onset in service or is otherwise related to active duty.  If an additional examination is necessary, one should be scheduled.  A complete rationale for all opinions expressed must be set forth.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


